Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 26, 1988, convicting him of attempted burglary in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea agreement was explicitly conditioned, among other things, upon his remaining at a drug rehabilitation facility for 30 days prior to sentencing. The defendant breached the agreement by absconding from the facility. Under these circumstances, it was entirely proper for the court to sentence the defendant to a term of imprisonment in excess of that originally promised (see, People v Erazo, 155 AD2d 477; People v Betheny, 147 AD2d 488; People v Asencio, 143 AD2d 917). Moreover, the sentence imposed was far less than the sentence the court had previously stated it would impose in the event the defendant failed to live up to the conditions of the agreement. Bracken, J. P., Lawrence, Eiber, Harwood and Rosenblatt, JJ., concur.